UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 21-6717


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEVE JACOB JOSEPH, a/k/a Steve O,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:14-cr-00008-MSD-DEM-2)


Submitted: October 22, 2021                                 Decided: December 16, 2021


Before NIEMEYER, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steve Jacob Joseph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steve Jacob Joseph appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). We review a court’s order

granting or denying a compassionate release motion for abuse of discretion. United

States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). We have reviewed the record and

conclude that the court did not abuse its discretion. The court denied Joseph’s motion after

finding that Joseph did not show extraordinary and compelling reasons and that the

applicable 18 U.S.C. § 3553(a) factors did not warrant his release. See United States v.

High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of explanation required for

denial of straightforward compassionate release motion). We therefore affirm the court’s

order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2